                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


     SANDRA SWITZER,
                                      1:18-cv-16554-NLH
                         Plaintiff,
                                      OPINION
     v.

     COMMISSIONER OF SOCIAL
     SECURITY,
                        Defendant.


APPEARANCES:

KATHRYNE H. POPE
RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

       On behalf of Plaintiff

LAUREN DONNER CHAIT
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN ST
6TH FLOOR
PHILADELPHIA, PA 19123

       On behalf of Defendant

HILLMAN, District Judge

       This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social


1   DIB is a program under the Social Security Act to provide
Security Act.   42 U.S.C. § 423, et seq.     The issue before the

Court is whether the Administrative Law Judge (“ALJ”) erred in

finding that there was “substantial evidence” that Plaintiff

was not disabled at any time since her alleged onset date of

disability, May 5, 2012.   For the reasons stated below, this

Court will affirm that decision.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On February 21, 2014, Plaintiff, Sandra L. Switzer,

protectively filed an application for DIB, 2 alleging that she

became disabled on May 5, 2012.       Plaintiff claims that she can

no longer work as a government benefits eligibility worker

because of her degenerative disc and joint disease,

fibromyalgia, and depression, among other impairments.

     After Plaintiff’s claim was denied initially upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on April 10, 2017.      On August 22, 2017, the ALJ




disability benefits when a claimant with a sufficient number
of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.


                                  2
issued an unfavorable decision.       Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council

on September 27, 2018, making the ALJ’s August 22, 2017

decision final.    Plaintiff brings this civil action for review

of the Commissioner’s decision.

II.   DISCUSSION

      A.   Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.       Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”       42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”       Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was



                                  3
reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).    Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.    Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful



                                 4
court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).     Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).     In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”   Williams, 970 F.2d at 1182.    However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.     Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability



                                5
insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).      Under this

definition, a Plaintiff qualifies as disabled only if her

physical or mental impairments are of such severity that she

is not only unable to perform her past relevant work, but

cannot, given her age, education, and work experience, engage

in any other type of substantial gainful work which exists in

the national economy, regardless of whether such work exists

in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

hired if she applied for work.       42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 3 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.      This five-

step process is summarized as follows:

     1.    If the claimant currently is engaged in substantial

3 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not
indicate that any of the amendments are applicable to the
issues presented by Plaintiff’s appeal.

                                 6
             gainful employment, she will be found “not
             disabled.”

      2.     If the claimant does not suffer from a “severe
             impairment,” she will be found “not disabled.”

      3.     If the severe impairment meets or equals a listed
             impairment in 20 C.F.R. Part 404, Subpart P,
             Appendix 1 and has lasted or is expected to last for
             a continuous period of at least twelve months, the
             claimant will be found “disabled.”

      4.     If the claimant can still perform work she has done
             in the past (“past relevant work”) despite the
             severe impairment, she will be found “not disabled.”

      5.     Finally, the Commissioner will consider the
             claimant’s ability to perform work (“residual
             functional capacity”), age, education, and past work
             experience to determine whether or not she is
             capable of performing other work which exists in the
             national economy. If she is incapable, she will be
             found “disabled.” If she is capable, she will be
             found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).     Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).       In the first four steps of

the analysis, the burden is on the claimant to prove every

element of her claim by a preponderance of the evidence.       See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former


                                  7
job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”    Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc and joint disease,

radiculopathy, diabetes mellitus, and chronic pain syndrome

were severe.    At step three, the ALJ determined that

Plaintiff’s severe impairments or her severe impairments in

combination with her other impairments did not equal the

severity of one of the listed impairments.    The ALJ then

determined that Plaintiff had the residual functional capacity

(“RFC”) to perform light work with certain restrictions, which

included Plaintiff’s past relevant work as a government

benefits eligibility worker (step four), 4 and was therefore not




4 The ALJ referred to Plaintiff’s past work as an “income
maintenance worker” and cited to DOT code 195.267-010. That
code is titled “ELIGIBILITY WORKER (government ser.).”
Plaintiff points out this discrepancy, but does not argue that
it substantively affects her appeal.

                                 8
disabled. 5

     Plaintiff presents five issues on appeal: (1) Whether the

ALJ erred in his evaluation of Plaintiff’s mental impairments;

(2) Whether the ALJ erred in his assessment of Plaintiff’s

fibromyalgia; (3) Whether ALJ erred in failing to include

limitations in his RFC assessment related to Plaintiff’s need

to use assistive devices to balance and ambulate; (4) Whether

the ALJ failed to properly weigh the relevant, non-medical

evidence; and (5) Whether the ALJ mischaracterized and was

factually inaccurate in his treatment of Plaintiff’s Adult

Function Report.

     All of these arguments present various reasons for why

the ALJ’s assessment of Plaintiff’s RFC was incorrect.    Thus,

the Court will present the ALJ’s RFC determination, and

explain why each of Plaintiff’s arguments is unavailing.

     A claimant’s RFC reflects “what [the claimant] can still

do despite [his or her] limitations,” 20 C.F.R. § 416.945(a),

and the controlling regulations are clear that the RFC finding

is a determination expressly reserved to the Commissioner, 20


5 Because the ALJ concluded that Plaintiff was capable of
performing her past relevant work, the ALJ did not need to
continue to step five of the sequential step analysis.
Benjamin v. Commissioner of Social Security, 2019 WL 351897,
at *4 n.9 (D.N.J. 2019) (citing Valenti v. Commissioner of
Social Sec., 373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20
C.F.R. § 404.1520(b)-(f)).

                               9
C.F.R. §§ 404.1527(d)(2), 416.927(d)(2), 404.1546(c),

416.946(c).   The ALJ found Plaintiff’s RFC to be as follows:

      After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual
      functional capacity to perform a range of light work as
      defined in 20 CFR 404.1567(b). Specifically, the
      claimant can lift and carry 20 pounds occasionally and 10
      pounds frequently. She can sit for six hours; stand for
      four hours; and walk for four hours. She can push/pull
      as much as she can lift/carry. With regard to postural
      limitations, the claimant can climb ramps and stairs
      occasionally. She can never climb ladders, ropes, or
      scaffolds. She can balance occasionally and stoop
      occasionally. She can never kneel. She can crouch
      occasionally. She can never crawl. As for her
      environmental limitations, the claimant can never work at
      unprotected heights.

(R. at 15.)

      When making this RFC determination, the ALJ was required

to:

      [C]consider all your symptoms, including pain, and the
      extent to which your symptoms can reasonably be accepted
      as consistent with the objective medical evidence and
      other evidence. By objective medical evidence, we mean
      medical signs and laboratory findings . . . . By other
      evidence, we mean . . . statements or reports from you,
      your treating or nontreating source, and others about
      your medical history, diagnosis, prescribed treatment,
      daily activities, efforts to work, and any other evidence
      showing how your impairment(s) and any related symptoms
      affect your ability to work. . . .

20 C.F.R. § 404.1529.

      Additionally, the RFC assessment takes into consideration

all of a claimant’s medically determinable impairments in

combination, including those that the ALJ has found to be



                               10
severe, as well as those that are not deemed to be severe at

Step Two.    See 20 C.F.R. § 404.1545(a)(2) (“We will consider

all of your medically determinable impairments of which we are

aware, including your medically determinable impairments that

are not ‘severe,’ as explained in §§ 404.1520(c), 404.1521,

and 404.1523, when we assess your residual functional

capacity.”).

            1.    Fibromyalgia and depression

       Plaintiff argues that the ALJ failed to find her

fibromyalgia and depression to be medically determinable

impairments.     By failing to do so, Plaintiff argues that the

ALJ’s RFC assessment does not accurately represent the effects

of all her impairments, severe or not, which is an assessment

the ALJ is required to make.     Relatedly, Plaintiff argues that

the cognitive weaknesses caused by fibromyalgia and the mental

impairments caused by depression were not considered by the

ALJ in his RFC determination, which was also in error.

       For Plaintiff’s fibromyalgia, the ALJ noted that her

“alleged fibromyalgia fails to meet the criteria of SSR 12-

2p.”    (R. at 15.)   For Plaintiff’s depression, the ALJ

observed that “although it is noted in Exhibit 9F, there are

no other records to confirm this diagnosis.     Moreover, there

are no treatment notes for this alleged condition and she



                                 11
failed to allege it at the hearing.”    (Id.)   This Court

concludes that the ALJ did not commit error with regard to his

assessment of Plaintiff’s claim of fibromyalgia and depression

and the cognitive impairments that allegedly resulted from

those conditions.

       Plaintiff argues that evidence of her chronic, widespread

pain, along with her fibromyalgia diagnosis by two doctors,

demonstrates that she suffers from fibromyalgia.     It is not

that simple.     SSR 12-2p explains: (1) “FM is a complex medical

condition characterized primarily by widespread pain in the

joints, muscles, tendons, or nearby soft tissues that has

persisted for at least 3 months”; (2) “We cannot rely upon the

physician’s diagnosis alone”; and (3) “Other physical and

mental disorders may have symptoms or signs that are the same

or similar to those resulting from FM.     Therefore, it is

common in cases involving FM to find evidence of examinations

and testing that rule out other disorders that could account

for the person’s symptoms and signs.”    SSR 12-2p provides an

extensive checklist of criteria from the American College of

Rheumatology (ACR) to determine whether a claimant suffers

from fibromyalgia separate from, or in addition to, other

impairments. 6


6   https://www.ssa.gov/OP_Home/rulings/di/01/SSR2012-02-di-

                                 12
     In this case, the ALJ found that Plaintiff suffered from

the severe impairments of degenerative disc and joint disease

and chronic pain syndrome.   (R. at 14.)    The ALJ noted, “the

record confirms chronic back and knee pain.”     (R. at 17.)

Even though two of Plaintiff’s treating physicians (a general

practitioner and orthopedist) and one state consultant (an

orthopedist) listed fibromyalgia as one of Plaintiff’s

conditions, none of these physicians are rheumatologists, they

did not set forth any of the ACR’s criteria for diagnosing

fibromyalgia, and fibromyalgia was listed in conclusory

fashion in addition to several other conditions, including an

extensive history of objective diagnostic findings of lumbar

disc disease and radiculopathy.     (R. at 381, 402, 416.)

     Moreover, Plaintiff points to no medical records that

demonstrate Plaintiff’s “chronic pain” is a result of

fibromyalgia and not her other severe impairments.     See, e.g.,

Friedman v. Berryhill, 2019 WL 1418132, at *10 (D.N.J. 2019)

(“The ALJ’s conclusions with respect to the non-severity of

Plaintiff’s fibromyalgia are supported by substantial

evidence, because the medical record demonstrates that

Plaintiff’s diagnosis also included rheumatoid arthritis,

which can cause similar symptoms to fibromyalgia.     Indeed,



01.html.

                               13
Plaintiff does not dispute that the record is devoid of any

objective medical evidence to support that her symptoms are

only caused by fibromyalgia.   In the absence of such medical

information, the ALJ did not error by classifying Plaintiff’s

fibromyalgia as a non-severe impairment.”). 7

     The Court therefore finds that the ALJ did not err by

finding that Plaintiff did not suffer from fibromyalgia as a

medically determinable impairment.



7See also Trauterman v. Commissioner of Social Sec., 296 F.
App’x 218, 220–21 (3d Cir. 2008), affirming the ALJ’s finding
that the plaintiff’s claim of disability was not attributed
exclusively to fibromyalgia:

     In addition to his diagnosis of fibromyalgia, Dr. Schibli
     found that Trauterman suffered from cervical spine disc
     herniation, lumbar spine degenerative joint disease, and
     carpal tunnel syndrome. In light of these diagnoses, it
     was quite appropriate for the ALJ to consider the
     objective medical evidence of record. After doing so,
     the ALJ found that Dr. Schibli's diagnosis of cervical
     spine disc herniation was contrary to Trauterman's
     January 2004 cervical MRI. The ALJ also found that the
     lumbar spine degenerative joint disease was confirmed to
     be “minimal” and “mild” based on the lumbar MRI. After
     our independent review of the record, we find that these
     conclusions are supported by substantial evidence.

     The ALJ also concluded that Trauterman's activities of
     daily living and subjective complaints of pain were, in
     some respects, contrary to the medical evidence. These
     findings are supported by substantial evidence for the
     reasons articulated by the ALJ at pages 17 and 25 of the
     record. Accordingly, we cannot agree with Trauterman's
     argument that the ALJ misapprehended the nature of
     fibromyalgia and applied the incorrect legal standard.


                               14
     The same is true for Plaintiff’s depression.      The only

record of Plaintiff’s alleged depression is on a medical

source statement on a check-the-box form 8 by Plaintiff’s

treating physician, Dr. Godleski.      On that form, Dr. Godleski

lists Plaintiff’s diagnoses as “lumbar radiculopathy,

fibromyalgia, HTN Type 2 DM, hypercholesterolemia, chronic

pain.”   (R. at 381.)   He does not include “depression” on the

list of diagnosed conditions.     Later on the form, Dr. Godleski

checks the box for “depression” to answer the question of

whether Plaintiff has “any psychological conditions which you

believe are affecting and/or your patient’s physical condition

resulting from.”   (R. at 383.)    Plaintiff points to no other

documentation in the record that references Plaintiff’s

depression so that it can be considered a medically

determinable impairment, and one check mark on a form does not

establish such an impairment.     See 20 C.F.R. § 404.1529 ; POMS,

DI 25205.005 Evidence of a Medically Determinable Impairment


8 Dr. Godleski’s opinion was provided on a form, which is
considered “weak evidence.” Stelzer v. Commissioner of Social
Security, 2019 WL 950165, at *6 (D.N.J. 2019) (citing Mason v.
Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in
which a physician’s obligation is only to check a box or fill
in a blank are weak evidence at best.”); Zonak v. Commissioner
of Social Sec., 290 F. App’x 493, 497 (3d Cir. 2008)
(affirming the ALJ’s rejection of the plaintiff’s treating
physician’s opinion because it was provided on a check-box
form and no reasons were given in support of the doctor’s
conclusion on that form)).

                                  15
(“A medically determinable physical or mental impairment must

result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable

clinical and laboratory diagnostic techniques. The impairment

must be established by objective medical evidence (signs,

laboratory findings, or both) from an acceptable medical

source, not on an individual’s statement of symptoms.”).    The

Court finds that the ALJ did not err by finding Plaintiff’s

depression not to be a medically determinable impairment.

     Because the Court finds that substantial evidence

supports the ALJ’s conclusion that Plaintiff’s fibromyalgia

and depression were not medically determinable impairments,

the ALJ consequently did not err by not including those

conditions in      the RFC analysis.   See 20 C.F.R. §

404.1545(a)(2) (explaining that in the RFC analysis, the ALJ

must consider severe and non-severe medically determinable

impairments when the ALJ assess a claimant’s residual

functional capacity, and by extrapolation, the ALJ does not

need to consider any alleged conditions that are not medically

determinable). 9


9 Even if the ALJ erred in not considering Plaintiff’s
fibromyalgia or depression to be severe, or any medically
determinable impairments at all, the record evidence shows
that whatever impairments Plaintiff suffered from did not
render her disabled. See, infra, the Court’s discussion

                                  16
          2.    Pain

     Although Plaintiff does not specifically state a basis

for appeal regarding the ALJ’s consideration of her pain, in

her brief Plaintiff argues that the ALJ’s RFC did not consider

her chronic pain because it did not account for any mental

limitations due to pain and the side-effects of Plaintiff’s

pain medication.   The record evidence argued by Plaintiff that

supports the nature of her pain and the side-effects of the

pain medication is from Plaintiff’s own testimony, Plaintiff’s

self-completed adult function report, the statements of

Plaintiff’s two sisters, and the opinion of Dr. Godleski.

     Plaintiff points to her testimony at the hearing that she

is only able to sit for about an hour before her pain becomes

distracting and takes her off task, and Plaintiff notes that

she reported to her doctors that her medications made her

drowsy. (R. at 34-35.)   Plaintiff also points to her adult

function report, which states that she is in pain constantly.

(R. at 195.)   Plaintiff further relies upon the third-party

function report of one of her sisters, which was completed on

an almost identical form to Plaintiff’s adult function report

and the content mirrors Plaintiff’s adult function report.




regarding Plaintiff’s pain, her use of a cane, the testimony
of her family, and her self-reported adult function report.

                               17
(R. at 201.)   Plaintiff’s other sister wrote a letter, which

contains observations similar to Plaintiff’s adult function

report.   (R. at 250.)

     Additionally, Plaintiff contends that Dr. Godleski opined

that Plaintiff would be off-task 25% on a typical workday, and

that Plaintiff would be off-task up to 33% from drowsiness and

confusion from her medication.    (R. at 382-33.)   Plaintiff

argues that the ALJ did not properly credit these findings in

his formulation of her RFC.

     The record does not reflect exactly what Plaintiff

argues.   The ALJ noted - and credited - Dr. Godleski’s finding

on the medical source statement that the side effects of

Plaintiff’s medication would be “mildly troublesome,” with

“difficulty focusing/concentrating for occasional (6% to 33%

of an 8-hour workday) periods of time.”    (R. at 18, 382.)     The

ALJ did not credit Dr. Godleski checking the box, however, for

the maximum amount, 25% or more, that Plaintiff would be off-

task when considering all her symptoms, out of the other five

options of 0%, 5%, 10%, 15%, and 20%.    (R. at 18, 283.)   The

ALJ also did not credit Dr. Godleski’s finding that Plaintiff

would need to lie down 1.5 - 2 hours a day.    (R. at 18, 382.)

The ALJ recounted Plaintiff’s testimony and her function

report, and found that she experienced pain (R. at 16), but



                                 18
found that her statements concerning the intensity,

persistence and limiting effects of her pain not to be

entirely consistent with the medical and other record evidence

(R. at 17).

     The support for the weight the ALJ afforded to Dr.

Godleski’s opinions, and the ALJ’s assessment of Plaintiff’s

testimony and the statements of her sisters, derives from the

ALJ’s analysis of the objective medical evidence.    The record

shows that Plaintiff suffers from bilateral radiculopathies

and degenerative disc and joint disease, but medical reports

from May 2011 through August 2016 show that Plaintiff still

had a full range of motion in her upper and lower extremities,

she exhibited moderate difficulty in climbing onto the exam

table but sat without discomfort, she was not in acute

distress, her knees and ankles were stable, and her

degenerative condition was mild.    (R. at 17-18.)

     Plaintiff also reported that even though she experiences

pain if she does too much, she was able to drive 10-15 minutes

a day, she had no difficulty in personal care, she cooked

meals, 10 entertained guests for up to four hours, traveled to


10Plaintiff argues that the ALJ mischaracterized her ability
to cook meals and tend to her personal care. Plaintiff points
to her adult function report, which provides she makes
“sandwiches, complete meals when I’m up to it maybe twice a
week,” and states that is a change due to her disability

                               19
Disney World, and shopped while holding onto a shopping cart.

(R. at 17.)   Plaintiff’s sisters also reported that even

though Plaintiff was in pain, she was still able to cook,

vacuum, drive, entertain, and shop.   (R. at 16, 201, 250.)

     A “cardinal principle guiding disability eligibility

determinations is that the ALJ accord treating physicians'

reports great weight, especially when their opinions reflect

expert judgment based on a continuing observation of the

patient’s condition over a prolonged period of time,” Morales

v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (citations and

quotations omitted), but an ALJ may reduce his reliance upon a

treating physician’s opinions if those opinions are




because she used to cook a full course meal every day. (R. at
195.) She also reported that “when I’m in severe pain and
spasms then I don’t bathe or dress until I’m feeling better.”
(R. at 194.) The Court does not find the ALJ’s conclusion
that Plaintiff “cooks meals” to be an improper
mischaracterization, particularly because on her adult
function report Plaintiff stated that she cook complete meals
when she is “up to it maybe 2x week.” (R. at 195.) The Court
also does not find that the ALJ erred in stating that
Plaintiff “has no difficulty with her personal care” because
Plaintiff points to no evidence that she is unable to
independently manage her personal care needs despite her pain,
and on her adult function report, Plaintiff checked the box
for “NO PROBLEM with personal care.” (R. at 194.) Cf. Jackson
v. Berryhill, 2019 WL 1417244, at *2 (D.N.J. 2019) (affirming
the ALJ’s RFC determination that the plaintiff had no
difficulty with daily living activities even though the
plaintiff reported that she had trouble managing her personal
care needs because of pain because she still tended to those
needs herself).

                               20
inconsistent with other medical evidence, and if he explains

his reasoning.   Plummer v. Apfel, 186 F.3d 422, 439 (3d Cir.

1999) (“[A]n ALJ is permitted to accept or reject all or part

of any medical source’s opinion, as long as the ALJ supports

his assessment with substantial evidence.”), cited by

Brownawell v. Commissioner, 554 F.3d 352, 355 (3d Cir. 2008));

Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981) (“We are

also cognizant that when the medical testimony or conclusions

are conflicting, the ALJ is not only entitled but required to

choose between them.... [W]e need from the ALJ not only an

expression of the evidence s/he considered which supports the

result, but also some indication of the evidence which was

rejected.”).   The ALJ properly followed those requirements

here with regard to Dr. Godleski’s opinions.

     As for Plaintiff’s testimony and self-reports about her

pain, the ALJ properly supported his assessment of Plaintiff’s

statements and those of her sisters with reference to the

medical evidence to contrast Plaintiff’s complaints with her

daily activities and the medical evidence.   See Sasse v.

Commissioner of Social Security, 2019 WL 1233553, at *7

(D.N.J. 2019) (explaining that effective March 26, 2016, the

SSA issued Social Security Ruling 16-3p, which superseded SSR

96-7p, to eliminate the use of the term “credibility,” but



                               21
even though SSR 16–3p clarifies that adjudicators should not

make statements about an individual’s truthfulness, the

overarching task of assessing whether an individual’s

statements are consistent with other record evidence remains

the same); SSR 16-3-p (“An individual's statements may address

the frequency and duration of the symptoms, the location of

the symptoms, and the impact of the symptoms on the ability to

perform daily living activities. An individual's statements

may also include activities that precipitate or aggravate the

symptoms, medications and treatments used, and other methods

used to alleviate the symptoms.     We will consider an

individual's statements about the intensity, persistence, and

limiting effects of symptoms, and we will evaluate whether the

statements are consistent with objective medical evidence and

the other evidence.”).

     Plaintiff may disagree with the ALJ’s assessment of the

medical evidence and Plaintiff’s statements about her pain,

but the Court cannot find that the ALJ erred in this regard. 11


11Plaintiff specifically argues that the ALJ improperly
discounted the statements of her sisters when he related,
“Although these opinions of laypeople have been considered,
the undersigned finds these individuals cannot be considered
impartial. Moreover, these individuals are not experts in
disability or familiar with the process. Additionally, their
opinions are statements are inconsistent with the testimony
offered at the hearing.” (R. at 18.) Plaintiff takes issue
with the fact that most third-party function reports provided

                               22
             3.   Plaintiff’s use of a cane

     Plaintiff argues that the record demonstrates she is

required to use a cane, and often a wheelchair, to assist in

her mobility, and the ALJ’s failure to accommodate this

requirement in the RFC is reversible error.   The Court does

not agree.

     Social Security Regulations provide, “To find that a

hand-held assistive device is medically required, there must

be medical documentation establishing the need for a hand-held

assistive device to aid in walking or standing, and describing

the circumstances for which it is needed (i.e., whether all




by family members would not be considered impartial and those
family members are not likely to be experts in disability.
Those factors, however, are two that the ALJ was required to
consider when assessing lay evidence. See SSR 06-03p
(effective for claims filed before March 27, 2017, 82 F.R.
5844) (providing six factors when considering “other
nonmedical sources”: How long the source has known and how
frequently the source has seen the individual; How consistent
the opinion is with other evidence; The degree to which the
source presents relevant evidence to support an opinion; How
well the source explains the opinion; Whether the source has a
specialty or area of expertise related to the individual's
impairment(s); Any other factors that tend to support or
refute the opinion). Moreover, the ALJ properly explained how
Plaintiff’s sisters’ statements were not fully supported by
the other evidence in the record. See Zirnsak v. Colvin, 777
F.3d 607, 613 (3d Cir. 2014) (“In evaluating the lay testimony
of Zirnsak's family, friends, and husband, the ALJ explicitly
followed the guidance set forth in SSR 06–03p. He evaluated
the relevant factors, assessed the credibility of certain
evidence, and explained why he found certain evidence to be
not credible.”).

                                 23
the time, periodically, or only in certain situations;

distance and terrain; and any other relevant information).

The adjudicator must always consider the particular facts of a

case.”    SSR 96-9p (explaining how an ALJ evaluates a

claimant’s use of a hand-held assistive device in the context

of determining whether the use of such a device erodes the

occupational base at the sedentary level).

     In this case, Plaintiff testified at the hearing that a

cane was not prescribed by a doctor.      (R. at 39.)   It

therefore cannot be determined to be “medically required.”

Plaintiff’s reports of her daily living activities also do not

relate that Plaintiff required the use of a cane when she

performed such activities, such as cooking and cleaning.

Additionally, the record shows that Plaintiff regularly did

not use a cane.    For example, during her March 2015

independent orthopedic examination, Plaintiff did not use a

cane or crutches.    (R. at 17.)    Thus, Plaintiff has not shown

that the ALJ erred by not accounting for her use of a cane in

his RFC determination.    See, e.g., Howze v. Barnhart, 53 F.

App’x 218, 222 (3d Cir. 2002) (“Appellant's argument that

remand is necessary because the ALJ failed to address the fact

that he uses a medically-required hand-held device fails as

well.    He testified that Dr. Kahn provided him with a cane to



                                   24
address left-leg weakness which causes him to lose his balance

and fall.   The references in the record include a reference by

Dr. Khan to a ‘script’ for a cane; in addition, Dr. Khan

checked the box for ‘hand-held assistive device medically

required for ambulation’ in his 1998 report. Other than that,

there are multiple references to the fact that appellant uses

a cane but no discussion of its medical necessity.   The

evidence presented by appellant was insufficient to support a

finding that his cane was medically necessary.”); Rodriguez v.

Commissioner of Social Security, 2017 WL 935442, at *7 (D.N.J.

2017) (“Dr. Dagnino, Plaintiff's doctor at CURA, Inc.,

prescribed a wooden cane.   However, the treatment record does

not indicate that the cane is in fact medically necessary. In

addition, various other medical reports indicated that

Plaintiff's gait was normal.   Plaintiff also admitted that he

is able to walk two to three blocks without the cane.    This

evidence counters Plaintiff's claim that the cane was

medically necessary.”); Smelly v. Commissioner of Social Sec.,

2013 WL 3223000, at *7 (D.N.J. 2013) (finding that the record

did not show unequivocally that Plaintiff needs a cane on a

regular, consistent basis).




                               25
III. Conclusion

     This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).   For the foregoing reasons, the ALJ’s determination that

Plaintiff was not totally disabled as of May 5, 2012 is

supported by substantial evidence.   The decision of the ALJ

will therefore be affirmed.   An accompanying Order will be

issued.



Date: October 24, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                               26
